Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on February 8, 2022. Claims 1, 4-5, 17 and 19 have been amended. Claim 3 has been cancelled. Claims 1-2 and 4-19 are pending.

Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-2 and 4-18, applicant amended the independent claim to include the allowable subject matter to overcome the claim rejections set forth in the Non-Final Office action dated on December 24, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a light-emitting substrate wherein, along with the other claimed features, the first control circuit is specifically configured to receive a first light-emission signal and a first enable signal, and transmit the first power supply voltage signal to the first electrode of the light-emitting component coupled to the first control circuit according to the first light-emission signal and the first enable signal, so as to control the amplitude of the current flowing through the light-emitting component; and the first control circuit includes: a processor configured to receive the first light-emission signal, convert a format of the first light-emission signal, and generate a second light-emission signal; an analog-to-digital converter configured to receive the first enable signal and generate a reference signal; and a first output sub-circuit coupled to the processor, the analog-to-digital converter, the first power supply voltage signal line, and the first electrode of the light-emitting component, and configured to transmit the first power supply voltage signal from the first power supply voltage signal line to the first electrode of the light-
Regarding Claim 19, applicant amended the claim to overcome the claim rejections set forth in the Non-Final Office action dated on December 24, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a method for driving a light-emitting substrate wherein, receiving, by the second control circuit, a driving signal, and transmitting, by the second control circuit, a first light-emission signal and a first enable signal to each of the first control circuits according to the driving signal; and transmitting, by the first control circuit, the first power supply voltage signal from the first power supply voltage signal line to the first electrode of the light-emitting component coupled to the first control circuit according to the first light-emission signal and the first enable signal to control the amplitude of the current flowing through the light-emitting component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896